Case 20-70718-bem      Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51   Desc Main
                                Document      Page 1 of 34



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                   )      CHAPTER 11
                                         )
VIRGINIA-HIGHLAND RESTAURANT,            )      Jointly Administered Under
LLC and RESTAURANT 104 LLC,              )      CASE NO. 20-70718-bem
                                         )
                  Debtors.               )
  __________________________________________________________________________

                   DEBTORS’ PLAN OF REORGANIZATION
 ___________________________________________________________________________


SCROGGINS & WILLIAMSON, P.C.

J. Robert Williamson
Georgia Bar No. 765214
Ashley Reynolds Ray
Georgia Bar No. 601559
4401 Northside Drive
Suite 450
Atlanta, GA 30327
(404) 893-3880

ATTORNEYS FOR VIRGINIA-HIGHLAND RESTAURANT, LLC AND RESTAURANT
104 LLC, DEBTORS AND DEBTORS-IN-POSSESSION

Dated: April 9, 2021


NO MATERIALS OTHER THAN THE DISCLOSURE STATEMENT AND RELATED
MATERIALS APPROVED BY THE BANKRUPTCY COURT HAVE BEEN
AUTHORIZED FOR USE IN SOLICITING ACCEPTANCES OR REJECTIONS OF THIS
PLAN.
Case 20-70718-bem   Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51   Desc Main
                             Document      Page 2 of 34



     PURSUANT TO SECTION 1125 OF TITLE 11 OF THE UNITED STATES CODE,
NOTHING CONTAINED IN THIS PLAN SHOULD BE CONSTRUED AS CONSTITUTING
A SOLICITATION OF ACCEPTANCES OF THIS PLAN UNTIL SUCH TIME AS THE
DISCLOSURE STATEMENT (AS DEFINED IN THIS PLAN) HAS BEEN APPROVED BY
THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
GEORGIA, ATLANTA DIVISION, AND DISTRIBUTED, WITH APPROPRIATE BALLOTS,
TO ALL HOLDERS OF IMPAIRED CLAIMS AGAINST AND IMPAIRED INTERESTS IN
THE DEBTORS ENTITLED TO VOTE ON THIS PLAN. THE PROPONENTS RESERVE
THE RIGHT TO FILE AN AMENDED OR AMENDED AND RESTATED PLAN AND
DISCLOSURE STATEMENT FROM TIME TO TIME. REFERENCE IS MADE TO THE
DISCLOSURE STATEMENT FOR A DISCUSSION OF VOTING INSTRUCTIONS, THE
DEBTORS’ HISTORY, BUSINESS, PROPERTIES, AND RESULTS OF OPERATIONS, A
SUMMARY OF SIGNIFICANT EVENTS WHICH HAVE OCCURRED TO DATE IN THESE
JOINTLY-ADMINISTERED CASES, AND THE MEANS OF FUNDING THIS PLAN. ALL
HOLDERS OF CLAIMS AND INTERESTS ARE ADVISED AND ENCOURAGED TO READ
THE DISCLOSURE STATEMENT AND THIS PLAN IN THEIR ENTIRETY BEFORE
VOTING TO ACCEPT OR REJECT THIS PLAN.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS PLAN AND THE DISCLOSURE
STATEMENT WILL NOT BE CONSTRUED AS AN ADMISSION OR STIPULATION, BUT
RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.




                                       -2-
Case 20-70718-bem        Doc 79     Filed 04/09/21 Entered 04/09/21 11:59:51              Desc Main
                                   Document      Page 3 of 34



                         DEBTORS’ PLAN OF REORGANIZATION

        Virginia-Highland Restaurant, LLC (“VH Restaurant”) and Restaurant 104 LLC
(“Restaurant 104”), debtors and debtors-in-possession in the above-styled jointly administered
Chapter 11 case (collectively, the “Debtors”), propose the following Plan of Reorganization (the
“Plan”). For a discussion of the Debtors’ history, business, assets, and for a summary and
analysis of the Plan and certain related matters, all holders of claims should refer to Debtors’
Disclosure Statement filed on April 9, 2021 (the “Disclosure Statement”). The Debtors are
proponents of the Plan within the meaning of Section 1129 of the Bankruptcy Code. All holders
of claims are encouraged to read the Plan and Disclosure Statement in their entirety before voting
to accept or reject the Plan.

                                          ARTICLE I
                                        DEFINED TERMS

        For purposes of this Plan, unless defined elsewhere herein, the following terms shall have
the respective meanings ascribed to them below. Capitalized terms shall refer to the terms as
defined in this Article. Unless otherwise indicated, the singular shall include the plural, the plural
shall include the singular and the masculine shall include the feminine and the feminine shall
include the masculine in gender. The term “including” shall mean “including, without
limitation.” Any term in the Plan which is not defined below but which is used in the Bankruptcy
Code, Title 11 U.S.C., shall have the meaning ascribed to it in the Bankruptcy Code.


1.1     Administrative Creditor means the holder of an Administrative Expense Claim.

1.2    Administrative Expense means—

               (a) any cost or expense of administration of the Bankruptcy Case that is allowed
               under Section 503(b) or 507(a)(1) of the Bankruptcy Code, to the extent the party
               claiming any such Administrative Expense timely files an application or other
               Bankruptcy Court-approved pleading seeking such expense in the Bankruptcy
               Case, including—

                       (1) any actual and necessary costs and expenses of preserving the Estate
                       or operating the business of the Debtors (including wages, salaries, or
                       commissions for services rendered) incurred on or after the Petition Date;

                       (2) any Post-petition cost, indebtedness or contractual obligation duly and
                       validly incurred or assumed by the Debtors in Possession in the ordinary
                       course of its businesses (including any Post-petition Trade Claim);

                       (3) any payment required to be made to cure a default under an Assumed
                       Contract, including any Cure Claim, to the extent allowed by a Final Order
                       of the Bankruptcy Court;
                                                -3-
Case 20-70718-bem      Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51            Desc Main
                                Document      Page 4 of 34



                     (4) any Claim granted administrative-expense priority status by a Final
                     Order of the Bankruptcy Court; and

                     (5) any Claim by a governmental authority for non-ad valorem taxes that
                     are assessed in personam (and for interest and/or penalties related to such
                     taxes) for any tax year or period, to the extent such Claim accrues Post-
                     petition;

             (b) any superpriority Claim;

             (c) all fees and charges assessed against the Estate under Chapter 123 of Title 28,
             United States Code, 28 U.S.C. §§ 1911-1930; and

             (d) any and all other costs or expenses of administration of the Reorganization
             Case that are allowed by Final Order of the Bankruptcy Court.

      The terms “Administrative Expense” and “Administrative Expense Claim” do not include
      any Priority Tax Claim, any Priority Claim, any Disallowed Claim, or any of the Claims
      designated in Classes under the Plan. In no event shall any Claim set forth on a Proof of
      Claim (or otherwise) be deemed to be an Administrative Expense Claim (except for any
      claim by a governmental unit for taxes (and for interest and/or penalties related, to such
      taxes) due from the Debtors for any Post-petition tax year or period).

1.3   Administrative Expense Claim means a Claim for payment of an administrative expense
      of a kind specified in Section 503(b) of the Bankruptcy Code and entitled to priority
      payment pursuant to Section 507(a)(2) of the Bankruptcy Code.            The terms
      “Administrative Expense(s),” “Administrative Claim(s),” and “Administrative Expense
      Claim(s) are used interchangeably in this Plan.

1.4   Administrative Expense Claimant means the holder of an Administrative Expense Claim.

1.5   Administrative Expense Claim Bar Date means the last day for filing an application or
      other Bankruptcy Court-approved pleading for allowance and/or payment of an
      Administrative Expense Claim other than (a) a Claim that arises pursuant to 11 U.S.C.
      §503(b)(9) or (b) Professional Compensation Claims. The Administrative Expense Claim
      Bar Date will be thirty (30) days after the Effective Date.

1.6   Allowed Amount means the dollar amount in which a Claim is an Allowed Claim.

1.7   Allowed Claim means a Claim against the Debtors to the extent that such Claim is unpaid
      and (a) has been allowed by a Final Order of the Court; (b) is (i) listed in the Debtors’
      Schedules, other than a Claim that is Scheduled at zero or unknown amount or as disputed,
      contingent, or unliquidated, or (ii) evidenced by a proof of claim that has been filed with
      the Court on or before the Bar Date or deemed filed pursuant to any Final Order of the
      Court or under applicable law, and as to which (A) no objection to its allowance has been

                                             -4-
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51              Desc Main
                                  Document      Page 5 of 34



       timely filed, or (B) any objection to its allowance has been settled or withdrawn, or has
       been denied by a Final Order; (c) is an undisputed Post-Petition Trade Claim, or (d) is
       allowed pursuant to the terms of this Plan. Notwithstanding any other provision of the
       Plan, the term “Allowed Claim” shall not include any Claim held by a creditor against
       which either or both of the Debtors have asserted a Cause of Action that has the effect of
       precluding a Distribution with respect to such Claim. An Allowed Claim shall not include
       any interest accrued after the Petition Date (on any Claim other than a Secured Claim) or
       any penalty.

1.8    Allowed Class ... Claim means an Allowed Claim in the particular Class(es) or categories
       described.

1.9    Assets or Property means all property of the Debtors and the Estates as defined in Section
       541 of the Bankruptcy Code, including without limitation all right, title, and interest in and
       to any avoidance actions or other Causes of Action that the Reorganized Debtor or the
       Estate may have as of the Effective Date or any time thereafter.

1.10   Assumed Contract means an Executory Contract that is assumed under section 365 of the
       Bankruptcy Code.

1.11   Ballot means each of the voting forms accompanying the Disclosure Statement upon which
       Holders of Impaired Claims or Impaired Interests entitled to vote on the Plan will indicate
       their acceptance or rejection of the Plan in accordance with the Voting Instructions.

1.12   Bankruptcy Cases, Chapter 11 Cases or Cases means the Chapter 11 bankruptcy cases of
       Virginia-Highland Restaurant LLC (Case No. 20-70718-bem) and Restaurant 104 LLC
       (Case No. 20-70720-bem) currently pending before the Bankruptcy Court. Both Cases
       are being jointly administered under Case No. 20-70718-bem, and are to be substantively
       consolidated under the Plan.

1.13   Bankruptcy Code or Code means the Bankruptcy Reform Act of 1978, as amended and
       codified in Title 11 of the United States Code, 11 U.S.C. Sections 101 et seq., and all
       amendments thereto.

1.14   Bankruptcy Court means the United States Bankruptcy Court for the Northern District of
       Georgia, Atlanta Division, or as the context requires, any other court of competent
       jurisdiction exercising jurisdiction over the Bankruptcy Case.

1.15   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure and the Local Rules
       of the Bankruptcy Court (N.D. Ga. L.B.R.), as in effect on the Petition Date, together with
       any amendments and modifications to the Bankruptcy Rules that were subsequently made
       applicable to the Cases.




                                               -5-
Case 20-70718-bem       Doc 79     Filed 04/09/21 Entered 04/09/21 11:59:51             Desc Main
                                  Document      Page 6 of 34



1.16   Bar Date means (a) 5:00 p.m. (Eastern) on March 31, 2021, for claims asserted by all non-
       governmental units or (b) 5:00 p.m. (Eastern) on April 11, 2021, for claims asserted by any
       governmental units.

1.17   Bar Date Order means the order entered by the Bankruptcy Court on February 10,
       2021[Doc. No. 69] establishing the Bar Date.

1.18   Business Day means any day, other than a Saturday, Sunday or “legal holiday” as that term
       is defined in Bankruptcy Rule 9006(a), that commercial banks are open for business in
       Atlanta, Georgia.

1.19   Cash means legal tender of the United States of America. When used in the Plan with
       respect to a distribution under the Plan, the term “Cash” means lawful currency of the
       United States of America, a certified check, a Cashier’s check, a wire transfer of
       immediately available funds from any source, or a check from the Debtors drawn on a
       domestic bank.

1.20   Causes of Action means any and all of the Estates’ and the Debtors’ actions, Claims,
       demands, rights, defenses, counterclaims, suits, causes of action, liabilities, obligations,
       debts, judgments, remedies, damages, recoupments, cross claims, counterclaims, third-
       party claims, indemnity claims, contribution claims, and any other claims, whether known
       or unknown, foreseen or unforeseen, direct or indirect/derivative, choate or inchoate in law,
       equity or otherwise, including all avoidance actions and rights to recover transfers voidable
       or recoverable under Sections 502, 542, 543, 544, 545, 547, 548, 549, 550, 551, and/or 553
       of the Bankruptcy Code, and any and all other Claims or rights of any value whatsoever,
       at law or in equity, against any Creditor or other third party. Some of the Causes of Action
       may be described in further detail in the Disclosure Statement. A Cause of Action will
       not under any circumstances be waived as a result of the failure of the Debtors to describe
       such Cause of Action with specificity in the Plan or the Disclosure Statement. Causes of
       Action shall include, but not be limited to, those payments and other transactions identified
       in the Schedules. Causes of Action shall survive confirmation of the Plan.

1.21   Claim shall have the meaning set forth in Section 101(5) of the Bankruptcy Code.

1.22   Claimant means the holder of a Claim. The terms “Claimant” and “Creditor” may be used
       interchangeable in this Plan.

1.23   Claims Litigation means any and all litigation or proceedings arising out of objections to
       Claims asserted against the Estate(s), or affirmative counterclaims or requests for setoff or
       recoupment that are raised with regard to Claims asserted against the Estate(s).

1.24   Class means a category of Claims or Equity Interests classified together as described in
       Article III of the Plan, pursuant to Section 1122(a) of the Bankruptcy Code.

1.25   Clerk means the Clerk of the Bankruptcy Court.
                                            -6-
Case 20-70718-bem       Doc 79     Filed 04/09/21 Entered 04/09/21 11:59:51             Desc Main
                                  Document      Page 7 of 34




1.26   Confirmation or Confirmation of the Plan means approval of the Plan by the Bankruptcy
       Court at the Confirmation Hearing.

1.27   Confirmation Date means the date on which the Confirmation Order is entered on the
       docket of the Court pursuant to Bankruptcy Rule 5003(a).

1.28   Confirmation Hearing means the hearing(s) held by the Bankruptcy Court pursuant to
       Section 1128(a) of the Bankruptcy Code to consider confirmation of the Plan pursuant to
       Section 1129 of the Bankruptcy Code, as such hearing may be continued from time to time.

1.29   Confirmation Order means the Final Order issued and entered confirming the Plan,
       pursuant to Section 1129 of the Bankruptcy Code.

1.30   Consummation Date means the date on which the Reorganized Debtor makes the final
       Distribution in accordance with the Plan.

1.31   Contingent, with reference to a Claim, means a Claim that has not accrued and that is
       dependent on a future event that may or may not occur.

1.32   Creditor means the Holder of a Claim, as set forth in Section 101(10) of the Bankruptcy
       Code, including Creditors with Administrative Expense Claims, Priority Tax Claims,
       Priority Claims, Secured Claims, Unsecured Claims, and any other Claims classified in the
       Plan.

1.33   Cure Claim means any Claim for any cure payment, cost or other amount, if any, due and
       owing by the Debtors pursuant to Section 365(b) of the Bankruptcy Code or otherwise, and
       any Claim for a default (monetary or nonmonetary) arising from, relating to, or in
       connection with the assumption by the Debtors of any Assumed Contract.

1.34   Debtors or Debtors in Possession means collectively, Virginia-Highland Restaurant, LLC
       and Restaurant 104 LLC.

1.35   Designated Notice means notice and an opportunity for a hearing as defined in Section
       102(a) of the Bankruptcy Code, with notice limited to the Reorganized Debtor, the Office
       of the United States Trustee, or their respective counsel, and other parties in interest who,
       after entry of the Confirmation Order, file a request for such notice with the clerk of the
       Court and serve a copy of such notice on counsel for the Reorganized Debtor.

1.36   Disallowed Claim means: (a) a Claim, or any portion thereof, that has been disallowed by
       a Final Order of the Court or otherwise in accordance with the Plan; (b) a Claim that has
       been listed in the Schedules in the amount of zero dollars or an unknown amount or as
       contingent, disputed or unliquidated, and as to which no proof of claim has been timely
       filed or deemed timely filed with the Court pursuant to the Bankruptcy Code, any Final
       Order of the Court or other applicable law; or (c) a Claim that has not been listed in the
                                              -7-
Case 20-70718-bem       Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51            Desc Main
                                 Document      Page 8 of 34



       Schedules and as to which no proof of claim has been timely filed or deemed timely filed
       with the Court pursuant to the Bankruptcy Code, any Final Order of the Court or other
       applicable law.

1.37   Disclosure Statement means the document titled Disclosure Statement to Accompany
       Debtors’ Plan Of Reorganization, including all attached exhibits, appendices, and
       schedules, filed pursuant to Section 1125 of the Bankruptcy Code and approved by the
       Bankruptcy Court as containing “adequate information” as that term is defined by Section
       1125(a)(1) of the Bankruptcy Code, as the same may be amended from time to time by any
       duly authorized amendment or modification, all of which are hereby incorporated into and
       made a part of this Plan as if set out herein verbatim.

1.38   Disclosure Statement Approval Order means the Order Approving Disclosure Statement
       entered in the Cases.

1.39   Disputed Claim shall mean a Claim as to which an objection has been or may be timely
       filed by a party-in-interest with standing and which objection has not been withdrawn or
       determined by a Final Order and which is not the subject of a compromise and settlement
       as described in this Plan. Disputed Claims shall also include any Claim held by a creditor
       against which the Debtors have asserted a claim that has the effect, under Section 502(d)
       of the Bankruptcy Code, of precluding a Distribution with respect to such Claim.

1.40   Distribution means a distribution or payment of Cash, Property, interests in Property or
       other value as described under the Plan to holders of Allowed Claims.

1.41   Distribution Date means the date of any Distribution under the Plan.

1.42   Distribution Record Date means the date that is fifteen (15) calendar days prior to a
       Distribution Date.

1.43   Docket means the docket or dockets in the Bankruptcy Case maintained by the Clerk.

1.44   Effective Date means the first business day following thirty (30) days after the
       Confirmation Date, or such later date as the Bankruptcy Court approves if implementation
       of the Plan is stayed by order of a court of competent jurisdiction.

1.45   Equity Interest or Interest means an equity interest of in one or more of the Debtors.

1.46   Estate means collectively, the estates created for the Debtors under Section 541 of the
       Bankruptcy Code upon the commencement of the Cases, as may be substantively
       consolidated under the Plan.

1.47   Executory Contract means a contract to which one or more of the Debtors is a party that
       is subject to assumption or rejection under section 365 of the Bankruptcy Code

                                              -8-
Case 20-70718-bem        Doc 79     Filed 04/09/21 Entered 04/09/21 11:59:51               Desc Main
                                   Document      Page 9 of 34



1.48   Final Decree means the Final Order of the Bankruptcy Court entered pursuant to
       Bankruptcy Rule 3022 closing the Cases.

1.49   Final Decree Date means the date on which a Final Decree has been entered closing the
       Cases.

1.50   Final Order means an order, judgment, ruling, or other decree (or any revision,
       modification, or amendment thereto) issued and entered by the Bankruptcy Court or by any
       state or other federal court that has jurisdiction over any proceeding in connection with the
       Cases for the purpose of such proceeding, which order, judgment, ruling, or other decree
       has not been reversed, vacated, stayed, modified, or amended and as to which such order
       or judgment the time to appeal, petition for certiorari, or seek reargument, review or
       rehearing has expired and as to which no notice of appeal, petition for certiorari, or motion
       for reargument, review or rehearing was timely filed or, if timely filed, the order or
       judgment has been affirmed by the highest court to which the order or judgment was
       appealed or from which the reargument or rehearing was sought, or certiorari has been
       denied, and the time to file any further appeal or to petition for certiorari or to seek further
       reargument or rehearing has expired.

1.51   Gordon Food means Gordon Food Service, Inc.

1.52   Holder means:

              (a) as to any Claim:

                       (1) the owner or Holder of such Claim as such is reflected on the Proof of
                       Claim filed with respect to such Claim;

                       (2) if no Proof of Claim has been filed with respect to such Claim, the
                       owner or Holder of such Claim as shown on the Schedules or books and
                       records of the Debtors or as otherwise determined by order of the
                       Bankruptcy Court; or

                       (3) if the owner or Holder of such Claim has transferred the Claim to a
                       third party, advised the Debtors in writing of such transfer and transferee,
                       and filed notice of the transfer and transferee with the Clerk of the
                       Bankruptcy Court as required by Bankruptcy Rule 3001(e); and

              (b) as to any Equity Interest, all owners of Equity Interests as of the Confirmation
              Date.

1.53   Impaired means, when used with reference to a Claim or Equity Interest, a Claim or Equity
       Interest that is impaired within the meaning of Section 1124 of the Bankruptcy Code.



                                                -9-
Case 20-70718-bem       Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51           Desc Main
                                 Document     Page 10 of 34



1.54   Landlord means SRPF A/Marshall’s Plaza, LLC SRPF as successor-in-interest to
       Marshalls Plaza Shopping Center, LLC.

1.55   Lease means that certain lease agreement dated March 1, 2011 by and between VH
       Restaurant and SRPF A/Marshall’s Plaza, LLC SRPF as successor-in-interest to Marshalls
       Plaza Shopping Center, LLC.

1.56   Person means any person, individual, corporation, association, partnership, limited
       liability company, joint venture, trust, organization, business, government, governmental
       agency, or political subdivision thereof, or any other entity or institution of any type
       whatsoever, including any “person” as such term is defined in Section 101(41) of the
       Bankruptcy Code.

1.57   Petition Date means October 13, 2020, the date on which the Debtors each filed a voluntary
       petition for relief under Chapter 11 of the Bankruptcy Code.

1.58   Plan means this Plan of Reorganization and any exhibits annexed hereto and any
       documents delivered in connection herewith as the same may be amended from time to
       time by a duly authorized amendment or modification.

1.59   Plan Documents means all documents that aid in effectuating the Plan, including, without
       limitation, all documents filed with the Bankruptcy Court at or before the Confirmation
       Hearing, and the Confirmation Order.

1.60   Post-confirmation means arising or accruing on or after the Confirmation Date.

1.61   Post-Petition means arising or accruing on or after the Petition Date and before the
       Effective Date.

1.62   Post-Petition Trade Claims means any obligations incurred Post-Petition in the ordinary
       course of business of the Debtors (such as trade and vendor claims), on ordinary course
       business terms, and which are unrelated to the administration of the bankruptcy estate,
       exclusive of any obligations to employees of the Debtors.

1.63   Prepetition means arising or accruing prior to the Petition Date.

1.64   Priority Claim means a Claim that is entitled to a priority in payment pursuant to
       subparagraphs (3) through (7) or subparagraph (9) of Section 507(a) of the Bankruptcy
       Code and that is not an Administrative Expense Claim, Priority Tax Claim, Secured Claim,
       or Unsecured Claim.

1.65   Priority Creditor means the holder of a Priority Claim.



                                              - 10 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51                 Desc Main
                                  Document     Page 11 of 34



1.66   Priority Tax Claim means a Claim of a governmental unit entitled to priority in payment
       pursuant to Section 507(a)(8) of the Bankruptcy Code and that is not an Administrative
       Expense, Secured Claim, or Unsecured Claim.

1.67   Property means all of the Debtors’ and/or the Estates’ interest in any property.

1.68   Proof of Claim means a proof of claim filed in these Cases pursuant to Bankruptcy Rules
       3001, 3002, or 3003 in accordance with various orders of the Bankruptcy Court.

1.69   Reorganized Debtor means the substantively consolidated Debtors as of, and subsequent
       to, the Effective Date.

1.70   Scheduled means, with respect to any Claim or Interest, the status and amount, if any, of
       such Claim or Interest, as set forth in the Debtors’ Schedules.

1.71   Schedules means, collectively, the Schedules and Statements of Financial Affairs filed by
       the Debtors in the Cases on November 6, 2020, pursuant to Section 521 of the Bankruptcy
       Code and Bankruptcy Rule 1007, as amended or supplemented from time to time.

1.72   Secured Claim means a Claim of a creditor secured by a “lien,” as that term is defined in
       Section 101(37) of the Bankruptcy Code, against any “property” of the Estate, as that term
       is defined in Section 541 of the Bankruptcy Code, but only to the extent of the “value,” as
       determined by agreement between the Creditor and the Debtors or, in the absence of such
       agreement, as determined by the Bankruptcy Court pursuant to Section 506(a) of the
       Bankruptcy Code and Bankruptcy Rule 3012. In accordance with the definition set forth
       in Section 506(a) of the Bankruptcy Code, “Secured Claim” specifically excludes that
       portion of an Allowed Claim of a creditor having a lien against any property of the Debtors’
       Estates to the extent that the value of such creditor’s interest in the property is less than the
       amount of such Allowed Claim.

1.73   Secured Creditor means the holder of a Secured Claim.

1.74   Section 6621 Interest Rate shall mean the rate of interest charged by the United States for
       delinquent tax obligations pursuant to 26 U.S.C. § 6621.

1.75   Tax Claim means any Claim entitled to priority under Section 507(a)(8) of the Bankruptcy
       Code and any secured claim which would otherwise meet the description of an unsecured
       claim of a governmental unit under Section 507(a)(8), but for the secured status of such
       Claim.

1.76   Unexpired Lease means a lease to which one or more of the Debtors is a party and that is
       subject to assumption or rejection under section 365 of the Bankruptcy Code.

1.77   Unimpaired Claim means a Claim that is not impaired within the meaning of Section 1124
       of the Bankruptcy Code.
                                                - 11 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51              Desc Main
                                  Document     Page 12 of 34




1.78   Unsecured Claim means any Claim that is not an Administrative Expense Claim, Priority
       Tax Claim, Priority Claim, or a Secured Claim, including (a) any Claim arising from the
       rejection of an Executory Contract or Unexpired Lease under Section 365 of the
       Bankruptcy Code and (b) any portion of a Claim to the extent the value of the Holder’s
       interest in the Estates’ interest in the Property securing such Claim is less than the amount
       of the Claim, or to the extent that the amount of the Claim subject to setoff is less than the
       amount of the Claim, as determined pursuant to Section 506(a) of the Bankruptcy Code.

1.79   Unsecured Creditor means the holder of an Unsecured Claim.

1.80   Voting Deadline means the date established by the Bankruptcy Court for the filing of
       Ballots to accept or reject the Plan.

                                   ARTICLE II
                          TREATMENT OF ADMINISTRATIVE
                         EXPENSE AND PRIORITY TAX CLAIMS

2.1    Nonclassification.

      In accordance with Section 1123(a)(1) of the Bankruptcy Code, Administrative Expenses
and Priority Tax Claims have not been classified in the Plan. The treatment accorded to
Administrative Expenses and Priority Tax Claims is set forth in this Article II.

2.2    Administrative Expenses.

       Except as otherwise provided below, on or before the later to occur of (i) thirty (30) days
following the Administrative Expense Claim Bar Date, or (ii) ten (10) business days following the
date of entry of a Final Order allowing the Claim, each Holder of an Allowed Administrative
Expense Claim (other than Post-Petition Trade Claims) shall be paid in full, in cash in an amount
equal to the Allowed Amount of its Administrative Expense Claim, in accordance with Section
1129(a)(9)(A) of the Bankruptcy Code. Notwithstanding the foregoing, each Holder of an
Allowed Administrative Expense Claim may be paid (a) on such other terms as may be agreed
upon by the Holder of such Allowed Administrative Expense Claim and the Debtors or (b) as
otherwise ordered by a Final Order of the Bankruptcy Court.

       All Allowed Post-Petition Trade Claims shall be paid by the Reorganized Debtor in the
normal course of business in accordance with any agreement or course of dealings between the
Holder of any Allowed Post-Petition Trade Claim and the Debtors. If and to the extent the
Debtors or the Reorganized Debtor dispute all or a portion of any Post-Petition Trade Claim, the
dispute may be resolved in the Bankruptcy Court, any court of competent jurisdiction, or as
otherwise agreed to by the parties before such Claim will become an Allowed Post-Petition Trade
Claim.


                                               - 12 -
Case 20-70718-bem         Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51               Desc Main
                                   Document     Page 13 of 34



2.3    Fees and Charges.

        All fees and charges assessed against the Estates under Chapter 123 of Title 28, United
States Code, 28 U.S.C. §§1911-1930, which are incurred but unpaid for all periods through the
Effective Date, will be paid on the Effective Date or as soon as reasonably practicable thereafter,
by the Debtors.

2.4    Applications for Allowance of Administrative Expenses.

       All Holders of Administrative Expense Claims (other than Post-Petition Trade Claims or
Professional Compensation Claims) that do not file an application or other Bankruptcy Court-
approved pleading on or before the date which is thirty (30) days after entry of the Confirmation
Order will be forever barred from asserting such Administrative Expense against the Reorganized
Debtor, the Debtors or their Estates.

2.5    Priority Tax Claims.

        Each holder of an Allowed Priority Tax Claim shall be paid in Cash in full on the Effective
Date or as soon thereafter as is reasonably practicable, but in no event later than the end of five (5)
years from the Petition Date (the “Payment Term”). As to any Allowed Priority Tax Claim not
paid in full on the Effective Date, the Holder of such Allowed Priority Tax Claim shall receive on
account of such Allowed Priority Tax Claim regular quarterly installment payments in Cash in
accordance with Section 1129(a)(9)(C) of the Bankruptcy Code through and including the date
such Allowed Priority Tax Claim is paid in full. The Debtors and/or the Reorganized Debtor shall
be authorized to prepay all or any portion of an Allowed Priority Tax Claim being paid in
installments without penalty and the amount of any remaining quarterly payments shall then be
recalculated based upon the outstanding balance payable over the remaining portion of the
Payment Term. Holders of Allowed Priority Tax Claims shall receive interest on account of their
Allowed Priority Tax Claims at the Section 6621 Interest Rate; provided, however, that if the
Holder of such Allowed Priority Tax Claim is a city, county or state, such Holder shall receive
interest on account of its Allowed Priority Tax Claim at the applicable statutory rate under state
law. To the extent that any Allowed Priority Tax Claim is allowed after the Effective Date, it will
be paid in full in Cash as soon after allowance as is reasonably practicable over a period no later
than the end of five (5) years from the Petition Date, including interest as calculated above.

                                   ARTICLE III
                     CLASSIFICATION OF CLAIMS AND INTERESTS

3.1    In General.

        Pursuant to Section 1122 of the Bankruptcy Code, the Claims against and Equity Interests
in the Debtors and the Property of the Debtors are classified as set forth in this Article. The rights
of all Claimants, and the responsibilities of the Debtors with respect to those Claimants, shall be
based upon their classification herein. A Claim or Equity Interest is classified (a) in a particular

                                                - 13 -
Case 20-70718-bem         Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51                Desc Main
                                   Document     Page 14 of 34



Class only to the extent the Claim or Equity Interest qualifies within the description of that Class
and (b) in a different Class to the extent the Claim or Equity Interest qualifies within the description
of that different Class. Unless otherwise expressly stated, the Classes of Claims set forth below
include all Claims that qualify within the description of that Class. As of the Confirmation
Hearing, any Class of Claims which does not contain any Creditor’s Claims will be deemed deleted
automatically from the Plan, and any Class of Claims which does not contain an Allowed Claim
(or a Claim temporarily or provisionally Allowed by the Bankruptcy Court for voting purposes)

will be deemed automatically deleted from the Plan with respect to voting on confirmation of the
Plan.

3.2    Classes.

        The Claims of Creditors and Holders of Equity Interests under this Plan are divided into
the following classes, which classes are mutually exclusive:

               (a)     Class 1 shall consist of all Allowed Priority Claims.

               (b)     Class 2 shall consist of Allowed Claims of Gordon Food Service, Inc.

               (c)     Class 3 shall consist of Allowed Tax Claims (Other than Priority Tax
                       Claims).

               (d)     Class 4 shall consist of Other Allowed Secured Claims.

               (e)     Class 5 shall Allowed Unsecured Claims.

               (f)     Class 6 consists of all Allowed Equity Interests in VH Restaurant.

               (g)     Class 7 consists of all Allowed Equity Interests in Restaurant 104.

                              ARTICLE IV
           IMPAIRMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

4.1    Impaired Classes.

       Classes 2, 3, 5 and 6 are impaired under the Plan.

4.2    Unimpaired Classes.

       Classes 1, 4 and 7 are unimpaired under the Plan. These classes are deemed to have
accepted the Plan under the provisions of Section 1126(f) of the Bankruptcy Code.




                                                 - 14 -
Case 20-70718-bem       Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51            Desc Main
                                 Document     Page 15 of 34



                                 ARTICLE V
                     TREATMENT OF CLASSES UNDER THE PLAN

5.1    In General.

        Claims and Equity Interests will be treated under the Plan in the manner set forth in this
Article V. Except as otherwise specifically provided in the Plan, the treatment of, and the
consideration to be received by, Holders of Allowed Claims and Holders of Allowed Equity
Interests pursuant to the Plan will be in full and final satisfaction, settlement, release,
extinguishment, and discharge of their respective Allowed Claims, of any nature whatsoever, and
Allowed Equity Interests.

5.2    Unclassified Claims.

      Each Holder of an Allowed Administrative Expense Claim or an Allowed Priority Tax
Claim will receive the treatment set forth in Article II of the Plan.

5.3    Class 1 – Allowed Priority Claims.

        Each Holder of an Allowed Priority Claim shall be paid the full amount of such Allowed
Priority Claim, in Cash, on or before the later of the Effective Date or, if an objection to such
Claim is asserted, five business days following the date of a Final Order allowing any such Claim,
or upon such other terms as may be agreed to between the Debtors and a Holder of an Allowed
Priority Claim. Class 1 is unimpaired by the Plan. All Holders of Claims in Class 1 are deemed
to have accepted the Plan and, therefore, are not entitled to vote on the Plan.

5.4    Class 2 – Allowed Claims of Gordon Food Service, Inc.

        Class 2 shall consist of all Allowed Claims of Gordon Food. By agreement with the
Debtors, the Allowed Claims of Gordon Food totals $97,092.60. On the Effective Date, Gordon
Food shall receive a cash distribution in the amount of $17,450.57. The remaining $79,642.03,
plus interest calculated at 4% per annum and attorneys fees not to exceed $5,000, shall be paid by
weekly installment payments of $1,000/week until such time as the unpaid balance reaches
$11,170.43. If the Reorganized Debtor is not in default at such time, the $11,170.43 shall be
satisfied by application of outstanding rebates and the remaining balance reduced to zero. If the
Reorganized Debtor is in default under the terms hereof, the $11,170.43 remains due and owing
and Gordon Food is entitled to a return of $12,000 in rebates previously paid. The Allowed
Claims of Gordon Food shall be reduced to a promissory note secured by all assets of the Debtors
and shall be executed on or before the Effective Date.

5.5    Class 3 – Allowed Tax Claims (Other than Priority Tax Claims)

       Class 3 shall consist of all Allowed Tax Claims, other than Priority Tax Claims. All
Allowed Class 3 Tax Claims shall be paid the principal amount of such Claim, exclusive of interest
accruing on or after the Petition Date, in the same manner and over the same period of time as
                                               - 15 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51               Desc Main
                                  Document     Page 16 of 34



Priority Tax Claims in accordance with Article II, Section 2.5, or upon such other terms as may be
agreed to between the Debtors and the Holder of an Allowed Tax Claim. To the extent any
Allowed Tax Claim is secured, the Holder of such Allowed Tax Claim shall retain such security
in the same collateral and in the same order of priority as existed immediately prior to the Effective
Date.

5.6    Class 4- Other Allowed Secured Claims.

        Each Other Allowed Secured Claim in Class 4 shall be satisfied, at the Reorganized
Debtor’s option, as follows (i) by the transfer, assignment and conveyance by the Reorganized
Debtor of the collateral securing such Class 4 Claim to the Holder of such Allowed Secured Claim
in full and final satisfaction of such Allowed Secured Claim, or (ii) by payment of Cash to the
Holder of such Other Allowed Secured Claim in an amount equal to the value of such holder’s
interest in the collateral securing the Other Allowed Secured Claim. Class 4 is unimpaired under
the Plan. All Holders of Secured Claims in Class 4 are deemed to have accepted the Plan and,
therefore, are not entitled to vote on the Plan.

5.7    Class 5 – Allowed Unsecured Claims.

       Each Holder of an Allowed Unsecured Claim shall receive a Distribution in an amount
equal to the principal amount of their Allowed Unsecured Claim on or before ninety (90) days
following the Effective Date. No Class 5 Allowed Unsecured Claim shall be entitled to interest
from or after the Petition Date. Class 5 is Impaired by the Plan. Each Holder of an Allowed
Unsecured Claim in Class 5 is entitled to vote to accept or reject the Plan.

5.8    Class 6 – Allowed Equity Interests in VH Restaurant.

       Class 6 consists of all Equity Interests in VH Restaurant. As of the Effective Date, all
Equity Interests in VH Restaurant shall be terminated, cancelled and of no further force or effect.
Holders of Class 6 Equity Interests are not entitled to receive or retain any property under the Plan
on account of their Equity Interests in VH Restaurant. Accordingly, Class 6 Equity Interest
Holders are deemed to have rejected the Plan pursuant to Section 1126(8). Class 6 Equity Interest
Holders are not entitled to vote on the Plan.

5.9    Class 7- Allowed Equity Interests of Restaurant 104.

        Class 7 consists of all Equity Interests in Restaurant 104. As of the Effective Date,
Holders of Equity Interests in Restaurant 104 shall retain their Equity Interests in the Reorganized
Debtor following Confirmation of the Plan in the same percentages as they held in Restaurant 104
prior to the Effective Date. Class 7 is Unimpaired by the Plan. All Holders of Equity Interests
in Class 7 are deemed to have accepted the Plan and, therefore, are not entitled to vote on the Plan.




                                                - 16 -
Case 20-70718-bem         Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51               Desc Main
                                   Document     Page 17 of 34



                                    ARTICLE VI
                        MEANS FOR IMPLEMENTATION OF PLAN

6.1    Substantive Consolidation.

         Entry of the Confirmation Order shall constitute the approval, pursuant to Section 105(a)
of the Bankruptcy Code, of the substantive consolidation as of the Effective Date of Virginia-
Highland Restaurant LLC and Restaurant 104 LLC and their Estates for all purposes related to
Claims and distribution of assets under the Plan. On and after the Effective Date (i) all assets and
liabilities of both of the Debtors and their Estates shall be treated as though they were merged with
and into Restaurant 104, LLC as the substantively consolidated Reorganized Debtor; (ii) no
distributions shall be made under the Plan on account of any Claim held by either of the Debtors
against any other Debtor; (iii) all guarantees of either Debtor of the obligations of the other Debtor
shall be eliminated; and (iv) each and every Claim and Proof of Claim against either of the Debtors
shall be deemed one Claim or Proof of Claim against both of the Debtors and a single obligation
of the consolidated Debtors as Reorganized Debtor on and after the Effective Date.
Notwithstanding the foregoing, the substantive consolidation effected pursuant hereto shall not
affect or limit in any manner whatsoever (a) defenses to any Cause of Action; (b) requirements for
any third party to establish mutuality in order to assert a right of setoff; (c) any perfection of Lien
issues, including rights to avoid Liens pursuant to Section 544 of the Bankruptcy Code or
applicable state law; (d) valuation of any Secured Claims, including rights to challenge or object
to alleged Secured Claims for any reason, including valuation issues under Section 506 of the
Bankruptcy Code; or (e) any rights to challenge and object to any Claims that are Disputed Claims
for any reason whatsoever, including any alleged Secured Claims.

6.2    Source of Cash for Distributions.

        Allowed Administrative Claims for professional compensation and expenses awarded
under 11 U.S.C. § 327 or 330 shall be paid first from any retainers provided or reserves established
as contemplated under orders entered in the Chapter 11 Cases and, to the extent any deficiencies
remain, from cash on hand and/or earnings of the Reorganized Debtor. All other Payments to
Holders of Allowed Claims or Interests shall be paid from cash on hand and/or earnings of the
Reorganized Debtor. Except as otherwise provided in the Plan, no Claims shall bear interest from
and after the Petition Date.

6.3    Post-Confirmation Working Capital.

       It is contemplated that any working capital required will be provided from the Reorganized
Debtor’s operations following the Effective Date.

6.4    Corporate Existence.

         The Reorganized Debtor shall continue to exist after the Effective Date as a Georgia limited
liability company, with all the powers thereof under applicable law and without prejudice to any

                                                - 17 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51              Desc Main
                                  Document     Page 18 of 34



right to alter or terminate such existence (whether by merger or otherwise) under applicable state
law.

6.5    Corporate Charter.

       On the Effective Date, the Reorganized Debtor’s Operating Agreement shall be deemed
amended to prohibit the issuance of non-voting equity securities to the extent and for any length
of time required by Section 1123(a) of the Bankruptcy Code. After the Effective Date, the
Reorganized Debtor may amend and restate its Operating Agreement or By-Laws as permitted by
Georgia law.

6.6    Vesting of the Debtors’ Assets.

       Confirmation of this Plan shall automatically vest in the Reorganized Debtor (without the
necessity of executing any instruments of assignment) all of the properties to be Retained by the
Reorganized Debtor under the Plan, free and clear of all liens, claims, encumbrances, penalties,
assessments and other interests, except as may otherwise be specifically set forth in this Plan or in
the Confirmation Order.

6.7    Administration of Claims.

         Pursuant to the Bar Date Order, the Court established March 31, 2021 as the Bar Date by
which all proofs of claim and proofs of interest were required to be filed by non-governmental
units and April 11, 2021 as the Bar Date by which all proofs of claim and proofs of interest were
required to be filed by governmental units in these Cases. Subsequent to the Effective Date, the
Reorganized Debtor shall continue the process of reviewing the filed proofs of claim and auditing
these Claims with regard to (i) the supporting documents evidencing the Claims; (ii) the
appropriateness of the characterization of each Claim; (iii) the amount of the Claim as set forth in
the proof of claim; (iv) the extent to which the Debtors originally Scheduled the Claim as
contingent, disputed or unliquidated; and (v) whether the proof of claim is otherwise valid,
permissible, due and payable under the Bankruptcy Code and applicable state law. Following the
Confirmation Date, the Reorganized Debtor shall complete its review of the Claims and shall
initiate, file and prosecute any and all actions as it deems necessary and appropriate to dispute,
disallow, object to or otherwise quantify the Claims against the Estate. All Claims Litigation,
including actions that arise out of the amount of a submitted Claim, or any objection to a submitted
Claim, shall vest with the Estate and shall be prosecuted by the Reorganized Debtor. The
Reorganized Debtor shall take actions regarding the administration, reconciliation and settlement
of Claims, and shall object to Claims and prosecute Claims actions, until such time as the
Reorganized Debtor determines that further pursuit of litigation or actions objecting to Claims is
no longer cost efficient, and will be of no further benefit to the Estate and its creditors. THE
FAILURE TO OBJECT TO ANY CLAIM PRIOR TO THE COMMENCEMENT OF THE
HEARING ON CONFIRMATION OF THE PLAN SHALL NOT BE DEEMED TO BE A
WAIVER OF THE RIGHT TO OBJECT THEREAFTER TO SUCH CLAIM IN WHOLE
OR IN PART FOR THE PURPOSE OF DISTRIBUTION.

                                               - 18 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51             Desc Main
                                  Document     Page 19 of 34



6.8    Preservation of Rights of Action.

        Except as otherwise expressly provided herein, any rights or causes of action accruing to
or held by the Debtors or their Estates, including, without limitation, all Causes of Actions, shall
remain assets of, and vest in, the Reorganized Debtor. The Reorganized Debtor may pursue those
rights of action, as it deems to be appropriate and in the best interest of the Reorganized Debtor.
ALL CAUSES OF ACTIONS SHALL SURVIVE CONFIRMATION, AND THE
ASSERTION OF CAUSES OF ACTION SHALL NOT BE BARRED OR LIMITED BY
ANY ESTOPPEL, WHETHER JUDICIAL, EQUITABLE OR OTHERWISE. The
Reorganized Debtor shall have the authority to compromise and settle any Cause of Action on
such terms as the Reorganized Debtor deems appropriate and in the best interests of the Estate.

6.9    Duties and Powers of Reorganized Debtor.

       The Reorganized Debtor shall have the rights, powers and duties as set forth in the Plan
and shall be responsible for administering the Estate and consummating the Plan under the terms
and subject to the conditions set forth herein. On and after the Effective Date, the Reorganized
Debtor may operate its business, incur debt and use, acquire and dispose of property without
supervision or approval of the Bankruptcy Court, except as expressly provided in the Plan.
Additionally, the Reorganized Debtor shall be authorized to take the necessary and appropriate
actions to proceed with an orderly, expeditious and efficient administration of the Estate in
accordance with the Plan. Following Confirmation of the Plan, the Reorganized Debtor shall be
authorized to retain or engage (or continue the retention or engagement of) such employees,
professional persons and agents as are appropriate or desirable to administer the Estate and
consummate the Plan. Jeffrey R. Landau shall serve as the initial officer and manager of the
Reorganized Debtor upon confirmation of the Plan. All expenses incurred after the Confirmation
Date in connection with the administration of the Estate and the operation of the Reorganized
Debtor’s business, including, without limitation, professional fees, may be paid by the
Reorganized Debtor without the necessity of providing any notice or seeking or obtaining any
approval of the Court with respect to such payments. All payments made under the Plan will be
made by the Reorganized Debtor, who will bear the responsibility for determining the appropriate
amounts of Distributions and sending such Distributions to the appropriate Holders of Allowed
Claims.

                               ARTICLE VII
                 PROCEDURES FOR RESOLVING DISPUTED CLAIMS
                        AND ACCOUNTS RECEIVABLE

       Notwithstanding any other provisions of the Plan, no payments or Distribution shall be
made on account of a Disputed Claim until such Claim becomes an Allowed Claim. In lieu of
Distributions under the Plan to holders of Disputed Claims, a Disputed Claims reserve shall be
maintained by the Reorganized Debtor for payment of any Disputed Claim which becomes an
Allowed Claim. Distributions on account of any Disputed Claim that has become an Allowed
Claim shall be made within the time periods provided above in Article V, or as soon as is
reasonably practicable following allowance of the Claim.
                                             - 19 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51             Desc Main
                                  Document     Page 20 of 34




       Subsequent to the Effective Date, the Reorganized Debtor shall have the authority to settle
and resolve any Disputed Claim that was originally asserted in an amount equal to or less than
Twenty-Five Thousand Dollars ($25,000.00) upon such terms and conditions as the Reorganized
Debtor deems appropriate and in the best interests of the Estate. Any such compromise and
settlement shall be deemed final and binding upon all parties in interest in the Case. The
Reorganized Debtor shall not have any obligation to provide notice to or file and serve pleadings
upon any such parties in interest, and shall not have any requirement to obtain Court approval, in
connection with compromising these Claims.

        With respect to any Disputed Claim that was originally asserted in an amount that exceeds
Twenty-Five Thousand Dollars ($25,000.00), the Reorganized Debtor shall have the authority to
compromise and settle any such Claim on such terms as the Reorganized Debtor deems appropriate
and in the best interests of the Estate, subject to providing Designated Notice of any such proposed
compromise and a reasonable opportunity to object thereto. If a party in interest files a written
objection with the Court in the Case with respect to any proposed compromise of any Disputed
Claim, and serves a copy of said objection upon the Reorganized Debtor and its counsel, within
ten (10) days from the service of Designated Notice of the proposed compromise, then the Court
shall schedule a hearing with respect to said objection. If no objection is timely filed and served,
the Reorganized Debtor may compromise and settle any Disputed Claim without further
authorization. The Reorganized Debtor may file motions which seek to compromise more than
one Claim.

                                   ARTICLE VIII
                       PROVISIONS REGARDING DISTRIBUTIONS

8.1    Interest on Claims.

        Except as provided in a Final Order entered in this Case, (a) no holder of any Unsecured
Claim (except Priority Tax Claims) shall be entitled to interest accruing on or after the Petition
Date on such Claim, and (b) interest shall not accrue or be paid upon any Disputed Claim with
respect to the period from the Petition Date to the date a final Distribution is made thereon if and
after such Disputed Claim, or any part thereof, becomes an Allowed Claim.

8.2    Means of Payment.

        All payments made pursuant to this Plan shall be in Cash and by any means reasonably
selected by the Reorganized Debtor, including check or wire transfer.

8.3    Rounding.

      Whenever any payment of a fraction of a cent would otherwise be called for, the actual
payment shall reflect a rounding of such fraction down to the nearest whole cent.


                                               - 20 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51             Desc Main
                                  Document     Page 21 of 34



8.4    Withholding Taxes.

        The Reorganized Debtor shall be entitled to deduct any federal or state withholding taxes
from any Distributions made with respect to Allowed Claims, as appropriate, and shall otherwise
comply with Section 346 of the Bankruptcy Code. Notwithstanding anything to the contrary
herein, the Reorganized Debtor shall not be obligated to make any Distribution to any creditor that
has not provided tax identification information requested by the Reorganized Debtor if such
information is required to make a Distribution without withholding taxes from such creditor’s
Distribution. Holders of Allowed Claims that have not provided tax identification information
will be solicited for such information on or before any Distribution Date and included in the
Distribution or in a subsequent Distribution once tax identification information is received from
the holder. If the Holder of an Allowed Claim fails to provide such tax information within thirty
(30) days of the Final Distribution, any distributions which would otherwise be payable to such
holder shall be deemed unclaimed property.

8.5    Unclaimed Property.

        “Unclaimed Property” means any funds payable to holders of Claims which are unclaimed.
Unclaimed Property shall include (a) checks (and the funds represented thereby) which have been
returned as undeliverable without a proper forwarding address, (b) funds for checks which have
not been presented and paid within ninety (90) days of their issuance, (c) checks (and the funds
represented thereby) which were not mailed or delivered because of the absence of a proper address
to mail or deliver such property, and (d) checks (and the funds represented thereby) which were
not mailed or delivered because the holder of such Claims failed to provide appropriate tax
information if such information is required to make a Distribution without withholding taxes from
such creditor’s Distribution. Unclaimed Property shall be held in an “Unpaid Claims Reserve” to
be held for the benefit of the holders of Allowed Claims entitled thereto under the terms of the
Plan. For a period of 120 days following the first Distribution to Holders of Allowed Claims (said
period being hereinafter referred to as the “Claiming Period”), Unclaimed Property shall be held
in the Unpaid Claims Reserve solely for the benefit of the Holders of Allowed Claims which have
failed to claim such property. During the Claiming Period, Unclaimed Property due the Holder of
an Allowed Claim shall be released from the Unpaid Claims Reserve and delivered to such holder
upon presentation of proper proof by such holder of its entitlement thereto. In the event that there
is Unclaimed Property in the Unpaid Claims Reserve with regard to any Claim, the Reorganized
Debtor shall, until such Unclaimed Property is claimed or the Claiming Period with regard to the
holder of such Claim has expired, make all subsequent Distributions due with regard to such Claim
to the Unpaid Claims Reserve. After the Claiming Period with regard to such holder has expired,
no subsequent Distributions shall be made on account of such Claim, and such Claim shall be
treated as being disallowed, waived, and satisfied. At the end of the Claiming Period, the Holder
of an Allowed Claim theretofore entitled to Unclaimed Property shall cease to be entitled thereto
and the Unclaimed Property shall be released to the Reorganized Debtor.        The Unpaid Claims
Reserve may be (but shall not be required to be) maintained as an interest-bearing account. All
interest earned thereon shall belong to the Reorganized Debtor, and no claimant entitled to funds


                                               - 21 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51               Desc Main
                                  Document     Page 22 of 34



from the Unpaid Claims Reserve shall be entitled to interest with regard to the amounts due to
such claimant.
                                      ARTICLE IX
                                       BALLOTS

       Any ballot which is executed by the holder of any Allowed Claim or Allowed Interest but
does not indicate acceptance or rejection of the Plan shall be deemed to have accepted the Plan.
Any other ballot not filed in accordance with the filing instructions on the ballot pertaining to this
Plan shall not be counted for voting purposes.

                                   ARTICLE X
                         EXECUTORY CONTRACTS AND LEASES

10.1   Assumption of Lease with Landlord

        VH Restaurant and the Landlord are parties to a Lease for space in which the Debtors
operate a Hudson Grille restaurant and sports bar. As of the Effective Date, the Lease shall be
deemed assumed and assigned to the Reorganized Debtor pursuant to sections 105, 365 and 1123
of the Bankruptcy Code. According to the Debtors’ books and records, the payments and other
obligations owed by VH Restaurant under the Lease which have become due and owing have been
paid or performed in the ordinary course of business or have been funded into an escrow account
being held by Calloway Title and Escrow. Upon assumption of the Lease, the Debtors propose
to pay the Landlord the $167,829.60 (plus interest, if any) held in escrow in full and final
satisfaction of any and all amounts required to cure defaults under the Lease. Any dispute as to
the calculation of amounts required to cure defaults under the Lease shall be heard and determined
by the Court at the hearing to consider confirmation of the Plan. Assumption of the Lease is a
condition precedent to confirmation of the Plan.

10.2   All Other Executory Contracts and Unexpired Leases.

        Any executory contract or unexpired lease to which the Debtors were a party that has not
been assumed or rejected by the Debtors pursuant to a Final Order of the Court as of the Effective
Date (unless a motion to assume or reject such executory contract or unexpired lease is pending as
of the Effective Date) shall be deemed rejected by the Debtors on the Effective Date.
Notwithstanding anything to the contrary herein or in the Disclosure Statement, all insurance
policies in force as of the Effective Date shall remain in effect following the Effective Date unless
and until rejected by separate motion and/or terminated in accordance with their terms.

10.3   Rejection Damage Claims.

        Claims arising from the rejection of any executory contracts or unexpired leases shall be
filed within thirty (30) days following the rejection and shall be treated as Class 5 Claims to the
extent Allowed. Any person seeking to assert such a Claim who fails to file a proof of claim
within this thirty (30) day period shall be deemed to have waived said Claim, and it shall be forever
barred from asserting a Claim based on such rejection
                                                - 22 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51              Desc Main
                                  Document     Page 23 of 34




                                      ARTICLE XI
                               MODIFICATION OF THE PLAN

        The Debtors reserves the right, pursuant to Section 1127(a) of the Bankruptcy Code, to
amend or modify the Plan prior to the Confirmation of the Plan. The Plan may be modified,
without notice or hearing, or on such notice and hearing as the Court deems appropriate, if the
Court finds that the proposed modification does not materially and adversely affect the rights of
any parties in interest which have not had notice and an opportunity to be heard with regard to the
proposed modification. Without limiting the foregoing, the Plan otherwise may be modified after
notice and hearing. In the event of modification at or before Confirmation, any votes in favor of
the Plan shall be deemed to be votes in favor of the Plan as modified, unless the Court finds that
the proposed modification materially and adversely affects the rights of the parties in interest that
cast such votes. After Confirmation of the Plan, the Reorganized Debtor reserves the right to
modify the Plan as allowed by Section 1127(b) of the Bankruptcy Code, and applicable law.

                                     ARTICLE XII
                              RETENTION OF JURISDICTION

       The Bankruptcy Court shall retain jurisdiction, notwithstanding entry of the Confirmation
Order and notwithstanding the occurrence of the Effective Date of the Plan, for the following
purposes:

       a)      to enforce all Causes of Action which exist on behalf of the Reorganized Debtor
               pursuant to the provisions of this Plan or applicable law;

       b)      to enter orders and injunctions and restraints to enforce the provisions of the Plan;

       c)      to determine Claims asserted under Section 507(a)(2) of the Bankruptcy Code,
               including claims for compensation and reimbursement of expenses accruing prior
               to the Confirmation Date;

       d)      to determine any Disputed Claims or disputes concerning the validity of or the
               market value of any collateral underlying any Secured Claim;

       e)      to enter orders regarding interpretation of the Plan, or any document created in
               connection with the Plan;

       f)      to conduct hearings and to enter orders modifying the Plan as provided herein or in
               the Bankruptcy Code;

       g)      to determine any and all applications, Claims, adversary proceedings, contested or
               litigated matters pending on the Confirmation Date or filed prior to entry of a Final
               Decree;

                                               - 23 -
Case 20-70718-bem         Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51               Desc Main
                                   Document     Page 24 of 34



       h)       to determine any motions for rejection or assumption of executory contracts or
                unexpired leases, and to determine Claims resulting from rejection of executory
                contracts and unexpired leases;

       i)       to allow, disallow, and estimate, liquidate, or determine any Claims against the
                Debtors, including Claims for tax liability, but excluding any Claims deemed
                allowed by this Plan, and to enter or enforce any order requiring the filing of any
                such Claim before a particular date; and

       j)       to enter orders required for the administration of the Plan, including, but not limited
                to:

                (i)     resolution of disputes pertaining to the amounts of payments under the Plan
                        to Creditors;

                (ii)    conducting post-confirmation valuation hearings as required by the Plan or
                        authorized by the Bankruptcy Code; and

                (iii)   exercising jurisdiction over any other matter provided for or consistent with
                        the provisions of Chapter 11 of the Bankruptcy Code.

                                          ARTICLE XIII
                            DISCHARGE, RELEASE, LIMITATION
                         OF LIABILITY, AND GENERAL INJUNCTION

13.1        General Injunction.

     PURSUANT TO SECTIONS 105, 1123, 1129 AND 1141 OF THE BANKRUPTCY
CODE, IN ORDER TO PRESERVE AND IMPLEMENT THE VARIOUS
TRANSACTIONS CONTEMPLATED BY AND PROVIDED FOR IN THE PLAN, AS OF
THE EFFECTIVE DATE AND THROUGH THE CONSUMMATION DATE, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN THE CONFIRMATION
ORDER, ALL PERSONS OR ENTITIES THAT HAVE HELD, CURRENTLY HOLD OR
MAY HOLD A CLAIM, DEBT, OR LIABILITY AGAINST THE DEBTORS, THE
ESTATES OR ANY OF THEIR RESPECTIVE PROPERTY, ARE AND SHALL BE
ENJOINED AND BARRED TO THE FULLEST EXTENT PERMITTED BY LAW FROM
TAKING ANY OF THE FOLLOWING ACTIONS ON ACCOUNT OF ANY SUCH
CLAIMS, DEBTS, OR LIABILITIES, OTHER THAN ACTIONS BROUGHT TO
ENFORCE ANY RIGHTS OR OBLIGATIONS UNDER THE PLAN OR THE PLAN
DOCUMENTS: (A) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING AGAINST THE REORGANIZED DEBTOR, THE
DEBTORS, THEIR ESTATES, OR THEIR RESPECTIVE PROPERTY; (B) ENFORCING,
ATTACHING, COLLECTING OR RECOVERING IN ANY MANNER ANY JUDGMENT,
AWARD, DECREE OR ORDER AGAINST THE REORGANIZED DEBTOR, THE

                                                - 24 -
Case 20-70718-bem     Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51   Desc Main
                               Document     Page 25 of 34



DEBTORS, THEIR ESTATES, OR THEIR RESPECTIVE PROPERTY; (C) CREATING,
PERFECTING OR ENFORCING ANY LIEN OR ENCUMBRANCE AGAINST THE
REORGANIZED DEBTOR, THE DEBTORS, THEIR ESTATES, OR THEIR
RESPECTIVE PROPERTY; (D) ASSERTING A SETOFF, RIGHT OF SUBROGATION
OR RECOUPMENT OF ANY KIND AGAINST ANY DEBT, LIABILITY OR
OBLIGATION DUE TO THE REORGANIZED DEBTOR, THE DEBTORS, THEIR
ESTATES, OR THEIR RESPECTIVE PROPERTY; (E) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY ACTION THAT DOES NOT
COMPLY WITH OR IS INCONSISTENT WITH THE PROVISIONS OF THE PLAN OR
THE CONFIRMATION ORDER; OR (F) INTERFERING WITH OR IN ANY MANNER
WHATSOEVER DISTURBING THE RIGHTS AND REMEDIES OF THE
REORGANIZED DEBTOR, THE DEBTORS, THEIR ESTATES, OR THEIR
RESPECTIVE PROPERTY UNDER THE PLAN AND THE PLAN DOCUMENTS AND
THE OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH. THIS
GENERAL INJUNCTION PROVISION IS AN INTEGRAL PART OF THE PLAN AND IS
ESSENTIAL TO ITS IMPLEMENTATION. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE PROVISIONS OF THIS § 13.1 SHALL NOT
RELEASE, OR BE DEEMED A RELEASE OF, ANY OF THE CAUSES OF ACTION.

13.2   Exculpation from Liability.

     THE DEBTORS, THEIR CURRENT OFFICERS, AND THEIR PROFESSIONALS
(ACTING IN SUCH CAPACITY), (COLLECTIVELY, THE “EXCULPATED PARTIES”)
SHALL NEITHER HAVE NOR INCUR ANY LIABILITY WHATSOEVER TO ANY
PERSON OR ENTITY FOR ANY ACT TAKEN OR OMITTED TO BE TAKEN IN GOOD
FAITH IN CONNECTION WITH OR RELATED TO THE FORMULATION,
PREPARATION, DISSEMINATION, OR CONFIRMATION OF THE PLAN, THE
DISCLOSURE STATEMENT, ANY PLAN DOCUMENT, OR ANY CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR
ENTERED INTO, OR ANY OTHER ACT TAKEN OR OMITTED TO BE TAKEN, IN
CONNECTION WITH THE PLAN OR THE CASE, IN EACH CASE FOR THE PERIOD
ON AND AFTER THE PETITION DATE AND THROUGH THE EFFECTIVE DATE;
PROVIDED, HOWEVER, THAT THIS EXCULPATION FROM LIABILITY PROVISION
SHALL NOT BE APPLICABLE TO ANY LIABILITY FOUND BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM FRAUD OR THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF ANY SUCH PARTY. THE
RIGHTS GRANTED UNDER THIS § 13.2 ARE CUMULATIVE WITH (AND NOT
RESTRICTIVE OF) ANY AND ALL RIGHTS, REMEDIES, AND BENEFITS THAT THE
EXCULPATED PARTIES HAVE OR OBTAIN PURSUANT TO ANY PROVISION OF
THE BANKRUPTCY CODE OR OTHER APPLICABLE LAW. IN FURTHERANCE OF
THE FOREGOING, THE EXCULPATED PARTIES SHALL HAVE THE FULLEST
PROTECTION AFFORDED UNDER SECTION 1125(E) OF THE BANKRUPTCY CODE
AND ALL APPLICABLE LAW FROM LIABILITY FOR VIOLATION OF ANY
APPLICABLE LAW, RULE OR REGULATION GOVERNING THE SOLICITATION OF
ACCEPTANCE OR REJECTION OF A PLAN OR THE OFFER, ISSUANCE, SALE OR
                                - 25 -
Case 20-70718-bem         Doc 79     Filed 04/09/21 Entered 04/09/21 11:59:51                Desc Main
                                    Document     Page 26 of 34



PURCHASE OF SECURITIES. THIS EXCULPATION FROM LIABILITY PROVISION
IS AN INTEGRAL PART OF THE PLAN AND IS ESSENTIAL TO ITS
IMPLEMENTATION.    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE PROVISIONS OF THIS § 13.2 SHALL NOT RELEASE, OR
BE DEEMED A RELEASE OF, ANY OF THE CAUSES OF ACTION.

13.3    Release of Exculpated Parties.

     ON THE EFFECTIVE DATE, THE EXCULPATED PARTIES SHALL BE
UNCONDITIONALLY AND ARE HEREBY DEEMED TO BE UNCONDITIONALLY
RELEASED FROM ANY AND ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS,
DAMAGES, LOSSES, RIGHTS, REMEDIES, CAUSES OF ACTION, CHARGES, COSTS,
DEBTS, INDEBTEDNESS, OR LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING OR HEREAFTER ARISING,
IN LAW, EQUITY OR OTHERWISE, BASED IN WHOLE OR IN PART UPON ANY ACT
OR OMISSION, TRANSACTION, EVENT OR OTHER OCCURRENCE TAKING
PLACE BETWEEN THE PETITION DATE AND THE EFFECTIVE DATE, WHICH IS IN
ANY WAY RELATING TO THE DEBTORS, THE CASE, ANY PROPERTY OF THE
DEBTORS, THE BUSINESS OR OPERATIONS OF THE DEBTORS, ANY PLAN
DOCUMENTS, THE PLAN, OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY; PROVIDED, HOWEVER, THAT THIS RELEASE PROVISION SHALL NOT
BE APPLICABLE TO ANY LIABILITY FOUND BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM FRAUD OR THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF ANY SUCH EXCULPATED PARTY.
THE CONFIRMATION ORDER SHALL ENJOIN THE PROSECUTION BY ANY
PERSON OR ENTITY, WHETHER DIRECTLY, DERIVATIVELY OR OTHERWISE, OF
ANY CLAIM, OBLIGATION, SUIT, JUDGMENT, DAMAGE, LOSS, RIGHT, REMEDY,
CAUSE OF ACTION, CHARGE, COST, DEBT, INDEBTEDNESS, OR LIABILITY
WHICH AROSE OR ACCRUED DURING SUCH PERIOD OR WAS OR COULD HAVE
BEEN ASSERTED AGAINST ANY OF THE EXCULPATED PARTIES, EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN OR IN THE CONFIRMATION ORDER.
EACH OF THE EXCULPATED PARTIES SHALL HAVE THE RIGHT TO
INDEPENDENTLY SEEK ENFORCEMENT OF THIS RELEASE PROVISION. THIS
RELEASE PROVISION IS AN INTEGRAL PART OF THE PLAN AND IS ESSENTIAL
TO ITS IMPLEMENTATION.        NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE PROVISIONS OF THIS § 13.3 SHALL NOT
RELEASE, OR BE DEEMED A RELEASE OF, ANY OF THE CAUSES OF ACTION

13.4    Barton Doctrine.

        The “Barton Doctrine,” e.g. Barton v. Barbour, 104 U.S. 126, 26 L.Ed. 672 (1881)
(Supreme Court held that a trustee cannot be sued without leave of the bankruptcy court), which
prohibits a party from suing either a trustee, the officers of a debtor in possession, or their attorneys,
in a non-appointing court for acts done in their official capacity, shall pertain to the provisions of
this Article XIII, and shall stand as one of the bases for enforcement of the provisions herein. See,
                                                  - 26 -
Case 20-70718-bem         Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51                 Desc Main
                                   Document     Page 27 of 34



e.g., Carter v. Rodgers, 220 F.3d 1249, 1252 (11th Cir. 2000)(“ [j]oining the other circuits that have
considered this issue, we hold that a debtor must obtain leave of the bankruptcy court before
initiating an action in district court when that action is against the trustee or other bankruptcy-
court-appointed officer, for acts done in the actor’s official capacity”); Patco Energy Express v.
Lambros, 2009 U.S. App. LEXIS 25771 (11th Cir. 2009) (“[w]here a plaintiff neglects to obtain
leave from the appointing court, a suit filed [against a bankruptcy trustee] in another court must be
dismissed for lack of subject matter jurisdiction”); In the Matter of Linton, 136 F.3d 544, 545 (7th
Cir. 1998); In re DeLorean Motor Co., 991 F.2d 1236, 1240-41 (6th Cir. 1993) (“[i]t is well settled
that leave of the appointing forum must be obtained by any party wishing to institute an action in
a nonappointing forum against a trustee, for acts done in the trustee’s official capacity and within
the trustee’s authority as an officer of the court .... counsel for trustee, court appointed officers who
represent the estate, are the functional equivalent of a trustee”); In re Balboa Improvements, Ltd.,
99 B.R. 966, 970 (9th Cir. BAP 1989) (holding that permission to sue debtor’s attorney for alleged
misconduct in the administration of an estate must be obtained from the bankruptcy court.

13.5    Continuation of Automatic Stay.

        The automatic stay arising out of Section 362(a) of the Bankruptcy Code shall continue in
full force and effect until the Consummation Date and the Reorganized Debtor and its Estate shall
be entitled to all of the protections afforded thereby. The Court shall have the power to grant such
additional and supplemental stays as may be necessary or appropriate to protect and preserve the
assets of the Reorganized Debtor and/or the Estate or to permit the just and orderly administration
of the Estate. All assets of the Estate shall remain Property of the Estate until distributed in
accordance with this Plan, and no entity shall at any time have any claim to or interest in any asset
of the Estate except to the extent that such entity is the holder of an Allowed Claim entitled to
Distributions under this Plan.

13.6    No Liability for Tax Claims.

        Unless a taxing Governmental Authority has asserted a Claim against the Debtors before
the Bar Date or Administrative Expense Claim Bar Date established therefore, no Claim of such
Governmental Authority shall be Allowed against the Debtors, the Estate, the Reorganized
Debtor, or their directors, officers, employees or agents for taxes, penalties, interest, additions to
tax or other charges arising out of (i) the failure, if any, of the Debtors, or any other Person or
Entity to have paid tax or to have filed any tax return (including any income tax return or franchise
tax return) in or for any prior year or period, or (ii) an audit of any return for a period before the
Petition Date. The entry of the Confirmation Order shall be deemed to be a determination that no
provision of the Plan has avoidance of taxes as a principal purpose, and the Confirmation Order
shall so provide.

13.7    Regulatory or Enforcement Actions.

        Nothing in this Plan shall restrict any federal government regulatory agency from pursuing
any regulatory or police enforcement action or performing its statutory duties against any Person
or Entity in any forum, but only to the extent not prohibited by the automatic stay of Section 362
                                                 - 27 -
Case 20-70718-bem         Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51               Desc Main
                                   Document     Page 28 of 34



of the Bankruptcy Code or discharged or enjoined pursuant to Section 524 or 1141(d) of the
Bankruptcy Code. Nothing contained in this Article XIII, Section 13.7 is intended to, nor shall it,
supersede or alter any applicable provisions of the Bankruptcy Code.

13.8   No Liability for Untimely Administrative Expense Claims.

        Holders of Administrative Expense Claims (including Holders of any Claims for
Postpetition federal, state or local taxes) that do not file an application or other Bankruptcy Court-
approved pleading by the Administrative Expense Claims Bar Date will be forever barred from
asserting such Administrative Expense Claims against the Debtors, the Reorganized Debtor, the
Estate, or any of their respective Property.

                                  ARTICLE XIV
                     CONDITIONS PRECEDENT TO CONFIRMATION

14.1   Condition Precedent to Confirmation of the Plan.

        Entry of the Confirmation Order, effectiveness of Confirmation of the Plan, and the
obligation of the Debtors to consummate this Plan are conditioned upon the Bankruptcy Court
having made findings and determinations regarding the Plan as will enable the entry of the
Confirmation Order in a manner consistent with the provisions of the Plan and in form and
substance satisfactory to the Debtors. For the avoidance of doubt, entry of an order authorizing
assumption of the Lease and establishing any cure costs due in connection therewith is a condition
to Confirmation of the Plan.

14.2   Condition Precedent to Effective Date.

        The Effective Date will not occur and the Plan will not be consummated unless and until
the Confirmation Order: (a) has been signed by the Bankruptcy Court and duly entered on the
docket for the Cases by the clerk of the Bankruptcy Court in form and substance acceptable to the
Debtors; (b) has not have been reversed, modified or amended in any material respects prior to the
Effective Date without the written consent of the Debtors, (c) authorizes and directs the
Reorganized Debtor to take, or cause to be taken, all such actions as are necessary to enable the
Reorganized Debtor to implement the provisions of the Plan, (d) authorizes and directs the
Reorganized Debtor to perform its obligations under the Plan, and to take all actions and execute
all documents and instruments reasonably necessary to consummate the transactions contemplated
by the Plan, (e) provides that that no holder of a Claim, Lien or Interest will be permitted to execute
against or receive Distributions from the Debtors except in accordance with the express provisions
of the Plan and (f) has become a Final Order. Additionally, an order authorizing assumption of
the Lease must have been signed by the Bankruptcy Court and duly entered on the docket for the
Cases by the clerk of the Bankruptcy Court in form and substance acceptable to the Debtors.




                                                - 28 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51            Desc Main
                                  Document     Page 29 of 34



14.3   Waiver of Conditions Precedent.

       The Debtors may elect to waive any condition precedent set forth above.

                                 ARTICLE XV
                     ACCEPTANCE OR REJECTION OF THE PLAN

15.1   Classes Entitled to Vote.

        Holders of Allowed Claims in each impaired Class shall be entitled to vote to accept or
reject the Plan. Each unimpaired Class of Claims shall be deemed to have accepted the Plan, and
Holder of Claims in such Classes shall not be entitled to vote to accept or reject the Plan.

15.2   Class Acceptance Requirement.

       Under Section 1126(c) of the Bankruptcy Code, an impaired Class of Claims has accepted
the Plan if the Holders of at least two-thirds (2/3) in dollar amount and more than one-half (½) in
number of the Allowed Claims of such Class who have voted on the Plan have voted to accept the
Plan.

15.3   Cramdown.

       The Debtors hereby request confirmation pursuant to the “cramdown” provisions of
Section 1129(b) of the Bankruptcy Code with respect to any impaired Class that votes to reject the
Plan.

15.4   Claim Designation.

       The Debtors reserve the right to seek to designate, pursuant to Section 1126(e) of the
Bankruptcy Code, any Holder of any Claim whose vote on the Plan was submitted for an improper
purpose or was otherwise not submitted in good faith.

                                       ARTICLE XVI
                                      MISCELLANEOUS

16.1   Objections to Claims.

        The Reorganized Debtor shall have one hundred twenty (120) days after the Confirmation
Date to object to any scheduled Claim, Proof of Claim or Equity Interest filed in the Case. The
Reorganized Debtor shall have the right to seek extensions of this period following Designated
Notice. If a party in interest files a written objection with the Court in the Case with respect to
any proposed extension of time and serves a copy of said objection upon the Reorganized Debtor
and its counsel within ten (10) days from the service of Designated Notice of the proposed
extension, then the Court shall schedule a hearing with respect to said objection and the deadline
for the Reorganized Debtor to object to Claims or Equity Interests shall be deemed extended
                                                - 29 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51              Desc Main
                                  Document     Page 30 of 34



through the conclusion of such hearing. If no objection is timely filed and served, the proposed
extension is granted without further authorization. The failure to object to any Claim or Equity
Interest prior to the commencement of the hearing on Confirmation of the Plan shall not be deemed
to be a waiver of the right to object thereafter to such Claim in whole or in part for the purpose of
distribution.

16.2   Compliance with Tax and Securities Law Requirements.

        In connection with the Plan, the Reorganized Debtor will comply with all withholding and
reporting requirements imposed by federal, state and local taxing authorities, and all distributions
hereunder shall be subject to such withholding and reporting requirements. The effectuation of
this Plan shall be subject to compliance with all applicable state and federal securities laws.

16.3   Further Actions.

        Pursuant to Bankruptcy Code Section 1142(b), the Confirmation Order shall act and
operate as an order of the Court directing the Reorganized Debtor and any other necessary parties
to execute and deliver or join in the execution and delivery of any instrument required to effect
any transfer and to perform any other act, including the satisfaction of any lien, that is necessary
for the consummation of this Plan. Any transfer taxes arising from transfers of property ordered
or made pursuant to this Plan shall be treated in accordance with Section 1146 of the Bankruptcy
Code.

16.4   U.S. Trustee’s Fees.

       All fees due and owing under 28 U.S.C. § 1930 for periods prior to the Confirmation Date
shall be paid on or before the Effective Date. Following confirmation of the Plan, the
Reorganized Debtor shall continue to pay timely all Chapter 11 quarterly fees as required by 28
U.S.C. § 1930(a)(6), until a final decree is entered or the case is otherwise closed.

16.5   Governing Law.

        Except to the extent that federal law (including the Bankruptcy Code or the Bankruptcy
Rules) is applicable, or to the extent that the Plan or the provision of any contract, instrument,
release, indenture, or other agreement or document entered into in connection with the Plan
provides otherwise, the rights and obligations arising under the Plan will be governed by,
construed, and enforced in accordance with the laws of the State of Georgia, without giving effect
to the principles of conflicts of law thereof.

16.6   Severability.

        Should any provision in this Plan be determined to be unenforceable, such determination
shall in no way limit or affect the enforceability and operative effect of any other provision of
this Plan.

                                               - 30 -
Case 20-70718-bem       Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51            Desc Main
                                 Document     Page 31 of 34



16.7   Revocation.

       The Debtors reserve the right to revoke and withdraw this Plan prior to Confirmation.

16.8   Effect of Withdrawal or Revocation.

      If the Debtors revoke or withdraw this Plan prior to Confirmation, then this Plan shall be
deemed null and void.

16.9   Retiree Benefits.

        Following the Effective Date, the Debtors shall continue payment of any retiree benefits
for the duration of the period the Debtors have obligated themselves to provide such benefits, if
any, to the extent required by Sections 1114 and 1129(a)(13) of the Bankruptcy Code.

16.10 Closing the Case.

        Upon the completion of all matters over which the Bankruptcy Court is to retain
jurisdiction pursuant to the provisions of this Plan, the Chapter 11 case may be administratively
closed; provided, however, that any Creditor or the Reorganized Debtor may petition to reopen the
case at any time within the seven (7) year period immediately following the Effective Date of the
Plan for the purpose of having the Bankruptcy Court interpret any provision of the Plan or enforce
the rights of any party under the Plan or under the Bankruptcy Code.

16.11 Headings.

        Headings are utilized in this Plan for the convenience of reference only, and shall not
constitute a part of this Plan for any other purpose.

16.12 Extensions of Time.

       The time for the Reorganized Debtor to take any action under this Plan may be extended
by the Bankruptcy Court after notice and a hearing.

16.13 Designated Notice.

        Notwithstanding any other provision of this Plan, when notice and a hearing is required
with regard to any action to be taken by the Debtors or the Reorganized Debtor, Designated Notice
shall be sufficient. With respect to any proposed action to be taken as authorized under this Plan
which may only be taken following Designated Notice, the following procedures shall apply.
After Designated Notice of the proposed action has been provided as required under the Plan, if
any party in interest files with the Court within ten (10) days of the service of such Designated
Notice a written objection to the proposed action, and serves a copy of said objection upon the
Reorganized Debtor and its counsel, then the Court shall schedule a hearing with respect to such
objection and, unless the objection is withdrawn by agreement of the parties, the proposed action
                                               - 31 -
Case 20-70718-bem        Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51            Desc Main
                                  Document     Page 32 of 34



may only be taken if approved by Final Order of the Court. If no objection is timely filed and
served, the proposed action may be taken without further authorization or approval by the Court.

                                    ARTICLE XVI
                             REQUEST FOR CONFIRMATION

       The Debtors, as proponents of this Plan, request Confirmation of the Plan in accordance
with Section 1129(a) of the Bankruptcy Code or, if any impaired class fails to accept the Plan, the
Debtors reserve the right to request Confirmation in accordance with Section 1129(b) of the
Bankruptcy Code.




                                              - 32 -
Case 20-70718-bem   Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51   Desc Main
                             Document     Page 33 of 34
Case 20-70718-bem       Doc 79    Filed 04/09/21 Entered 04/09/21 11:59:51              Desc Main
                                 Document     Page 34 of 34



                               CERTIFICATE OF SERVICE

       This is to certify that I have this day served a true and correct copy of the attached

DEBTORS’ PLAN OF REORGANIZATION by causing it to be deposited in the United States Mail in

a properly addressed envelope with adequate postage affixed thereon to the following:

                              Office of the United States Trustee
                            Suite 362, Richard B. Russell Building
                                   75 Ted Turner Drive, SW
                                     Atlanta, GA 30303

and by the Court’s CM/ECF system on all counsel of record registered in this case through
CM/ECF.


       This 9th day of April, 2021.

                                                      Respectfully submitted,

                                                      SCROGGINS & WILLIAMSON, P.C.


                                                         /s/ Ashley Reynolds Ray
                                                      J. ROBERT WILLIAMSON
4401 Northside Parkway                                Georgia Bar No. 765214
Suite 450                                             ASHLEY REYNOLDS RAY
Atlanta, GA 30327                                     Georgia Bar No. 601559
T: (404) 893-3880
F: (404) 893-3880                                     Counsel for Virginia-Highland Restaurant,
E: rwilliamson@swlawfirm.com                          LLC and Restaurant 104 LLC
    aray@swlawfirm.com




                                             - 34 -
